Case 1:16-cv-06578-JHR-AMD Document 166 Filed 04/19/21 Page 1 of 2 PagelD: 3807

CONRAD J. BENEDETTO *** CHERRY HELL OFFICE:
B eC Tl eC eC {to 112 HADDONTOWNE COURT
SurTr. 203
+ MANAGING ATTORNEY LEGAL ASSOCIATES CHerry HILL, NJ 68034

* MEMBER OF PA BAR
*** MEMBER OF NJ & PA BAR

1615 South Broad Street Pane
2 JEL ee AR 2. AOD

Philadelphia. PA 19148
Telephone: (215) 389-1900
Facsimile: (215) 271-8910

 

WWW. BENEDETTOLEGALASSOCIATES.COM
April 19, 2021

VIA ECOURTS AND EMAIL
nidnef_ donio@njd.uscourts.gov

United States District Court

District of New Jersey - Camden Vicinage
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets - Room 1050

Camden, NJ 08101

Attn: Honorable Ann Marie Donio

RE: Estate of Robert Lewis Case No.: 1:15-cv-03503
Estate of Jon Watson Case No.: 1:16-cv-06875
Dear Judge Donio:

In anticipation of tomorrow’s settlement conference in the matters of Estate of Robert Wayne Lewis,
et al. v. Cumberland County, et al and Estate of John Leon Watson, et al. v. Cumberland County, et al.

Plaintiff's bring the Court’s attention to the news articles attached hereto for convenience.

Plaintiffs believe that the media coverage of the suicides and other problems occurring at the
Cumberland County Jail, (CCJ) during the relevant period of time when the subject suicides took place
demonstrates that the CCJ, its Wardens, administrators and personnel were engaged in deliberate

indifference towards the health and safety of the inmates.

Clearly the records in the cases for discussion show that there were no significant steps taken by the
CCJ to improve its procedures of intake and screening of inmates, delivery of health and mental health care,

staffing, and training and supervision of corrections officers for suicide prevention, among other

deficiencies.
Case 1:16-cv-06578-JHR-AMD Document 166 Filed 04/19/21 Page 2 of 2 PagelD: 3808

Thank you for your considerations and attention in these matters.

Respectfully,
CONRAD J. BENEDETTO, ESQUIRE
CIB/bd

Ce: VIA ECOURTS
All Counsel of Record

 

 
